FILED
                            NOT FOR PUBLICATION                             MAR 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARACELI GONZALEZ; MARIO E.                       No. 13-16309
GONZALEZ,
                                                 D.C. No. 2:12-cv-02305-JAT
               Plaintiffs - Appellants,

 v.                                              MEMORANDUM*

BANK OF AMERICA, N.A., successor by
merger; et al.,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Araceli and Mario E. Gonzalez appeal pro se from the district court’s

judgment dismissing their diversity action alleging state law foreclosure claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district properly dismissed plaintiffs’ action because plaintiffs failed to

allege facts sufficient to state plausible wrongful foreclosure and quiet title claims.

See id. at 341-42 (although pro se pleadings are liberally construed, a plaintiff must

still present factual allegations sufficient to state a plausible claim for relief). To

the extent that plaintiffs challenge the ability of Mortgage Electronic Registration

Systems, Inc. (“MERS”) to assign its interest in plaintiffs’ deed of trust, these

arguments fail. See Sitton v. Deutsche Bank Nat’l Trust Co., 311 P.3d 237 (Ariz.

Ct. App. 2013) (holding that MERS, as nominee and beneficiary of a deed of trust,

may assign the note and deed of trust).

      The district court did not abuse its discretion in denying plaintiffs’ Rule

60(b) motion for reconsideration because plaintiffs did not demonstrate any

grounds warranting such relief. See Am. Ironworks & Erectors, Inc. v. N. Am.

Construction Co., 248 F.3d 892, 899 (9th Cir. 2001) (“Because North American

and Federal simply reargued their case . . . the district court did not abuse its

discretion in denying the motion [for reconsideration].”).

      We reject plaintiffs’ contention that the district court was required to hold a

hearing before deciding their motion for reconsideration. See Fed. R. Civ. P. 78(b)


                                            2                                       13-16309
(“By rule or order, the court may provide for submitting and determining motions

on briefs, without oral hearings.”).

      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009).

      AFFIRMED.




                                         3                                   13-16309